Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 4th day of December 2003."
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the order of the Superior Court, Buncombe County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 4th day of December